DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 May 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Specifically, new prior art from applicant’s IDS (Suzuki) teaches an independent conductive portion for the equipotential portion as required by the claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, claim 5 requires “a flexible conductive members that disposed for each” which appears to require multiple flexible conductive members but the claim only refers to a single member.   The number of flexible conductive members required by the claims are unclear and therefore the claims is indefinite.  To be consistent with the specification and claim 1 “a pair of flexible conductive members” is presumed to be required by claim 5. 
New claim 8 requires “the equipotential portion is one in which a conductive portion…” however, the independent claim already requires “conductive portions” in regard to the flexible conductive member.  It is unclear whether the conductive portions of new claim 8 are intended to be the same conductive portions or different than those previously required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US Pub 2012/0328920 cited in IDS) in view of Suzuki (CN 101769952 cited in IDS, using applicant’s provided machine translation).
In regard to independent claim 1, Takase et al. teach a voltage detector of a battery module, comprising: a pair of flexible conductive member (flexible flat cable voltage detecting lines 30 on either side of the battery module 10 in figures 1 and 2) that are each disposed for a respective one of two 
wherein each of the flexible conductive member includes: 
a plurality of conductive portion (such as exposed portions 32, conductors 34) having flexibility, each of the conductive portions is electrically connected to the portion (via exposed portion to busbar 20) and each is electrically connected to an arithmetic processing device of a battery monitoring unit (battery ECU 17 - paragraph [0080]) that monitors a voltage of the battery cell; 
and an insulating portion (such as an insulating resin 33) having flexibility that electrically insulates the plurality of conductive portions from each other (paragraph [0082]), and 
a connection portion (welded junction exposed portions) to physically and electrically connect a conductive portion and the respective portion, which serve as connection targets to each other, is provided between the respective portions and the conductive portion (paragraphs [0067-0094], figures 1-3 being most relevant, other embodiments in full disclosure also relevant). 
	While the prior art does not specifically disclose an “equipotential portion “which has a same potential with the two electrodes, a person of ordinary skill in the art would appreciate that the portion of the busbar to which the voltage sensing line is attached should have a potential representative of the potential of the electrodes of the battery in order to properly monitor the voltage of the batteries and therefore it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to arrange the connection between the voltage sensing line and busbar at an equipotential portion of the busbar in order to properly monitor the voltage of the battery cells.
 the amendment, Takase et al. teach the battery module electrically connects the respective battery cells 11 to each other in series or in parallel by being physically and electrically connected to two electrodes (terminals 13) adjacent to each other in a respective one of the electrode groups by an electrical connection member (bus bar 20) as noted above and seen in figure 1. 
Claim 1 now differs in calling for the equipotential portions provided independently of the electrodes and are a different member from the electrical connection member.  However, Suzuki teaches a similar battery module including cells 2 with electrode terminals 3 connected in series or parallel by electrical connection members (conductive strips 7 i.e. bus bars) and the desirability to include a voltage detector device 9 connected to an arithmetic processing device 14 which measures the voltage of the batteries via additional unit cell terminals 4 and bolts 13 (i.e. equipotent portions provided independently of the electrodes and are a different member from the electrical connection member) because such allows for the voltage detection device to be attached easily to the battery module reducing the amount of coupling devices (see pages 4 and 5 of applicant’s provided translation and figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include independent equipotential portions, such as separate cell terminals in the battery module and voltage detecting device of Takase et al. as such allows for easy connection of the voltage detection device to the battery module as taught by Sukuki.
In regard to claim 2, Takase et al. teach the connection portion (weld) is a fusion coupling portion formed along with welding between the conductive portion and the equipotential portion (paragraph [0082]). 
In regard to claims 3 and 4, Takase et al. teach the flexible conductive member is a flexible flat conductive member formed to be flat (flexible flat cable FFC - paragraph [0054]). 

a battery module 10 in which two electrode groups formed of electrodes (terminals) arranged in a row are formed by disposing a plurality of battery cells 11 provided with two equipotential portions (as applied above), and further includes an electrical connection member (cell connecting unit including bus bar 20) that electrically connects the respective battery cells to each other in series or in parallel by being physically and electrically connected to the two electrodes adjacent to each other in the electrode group (paragraph [0002, 0068], figures 1-6).
In regard to claim 6, Takase et al. teach a separator (separator 15 and/or FFC holder 83) that is disposed at least between the adjacent battery cells 11 to achieve insulation of the battery cells, wherein the flexible conductive member 54 extends in an arrangement direction of the respective battery cells 11, and the separator includes a locking portion (projection 16, locking projection 83) that has flexibility and elasticity and locks the flexible conductive member 54, 84 in a state where the flexible conductive member is deflected between the connection portions that are adjacently provided (multiple embodiments including figure 3, paragraph [0096], figures 17 and 18, paragraphs [0137-0150]).
In regard to claim 7, Takase et al. teach the electrical connection member (FFC 84) includes an engaged portion (fixing holes 83) that is spaced away from the two electrodes adjacent to each other, and the separator (FFC holder 83) includes an engaging portion (projection) that protrudes through the engaged portion such that the electrical connection member is held by the separator (paragraphs [0145-0150]).
In regard to claim 8, Suzuki teaches the equipotential portion (additional terminals 4) is one in which a conductive portion having the same potential as the electrode is exposed to an outside on an outer wall surface of a cell body of the battery cell, or one in which a conductive portion having the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723